FILED
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
                                                           Jun 15 2012, 8:52 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the                            CLERK
                                                                of the supreme court,
                                                                court of appeals and

case.                                                                  tax court




ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

LEANNA WEISSMANN                                 GREGORY F. ZOELLER
Lawrenceburg, Indiana                            Attorney General of Indiana

                                                 KATHERINE MODESITT COOPER
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

DALE DOUGLAS PERKINS, JR.,                       )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )      No. 16A01-1112-CR-603
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                    APPEAL FROM THE DECATUR SUPERIOR COURT
                         The Honorable Matthew D. Bailey, Judge
                             Cause No. 16D01-1010-FC-431


                                       June 15, 2012

               MEMORANDUM DECISION - NOT FOR PUBLICATION

GARRARD, Senior Judge
      Dale Douglas Perkins, Jr., appeals the sentence imposed upon his convictions of

operating a motor vehicle while intoxicated, a Class D felony, Ind. Code § 9-30-5-3

(2008), and resisting law enforcement, a Class D felony, Ind. Code § 35-44-3-3 (2010).

We affirm.

      On the evening of October 11, 2010, Teresa Newell was walking near her home in

Greensburg when Perkins drove up in a white van and convinced her to enter.

Meanwhile, the Greensburg Police Department had received a report of a white van being

driven in a reckless manner. Lieutenant Larry Dance spotted Perkins’ van shortly after

Newell climbed inside. Dance was driving a fully marked patrol car, and when Perkins

noticed Dance, Perkins drove away at a high rate of speed.           Dance activated his

emergency lights, but Perkins accelerated as he fled. As they drove through Greensburg,

at times Perkins drove approximately sixty miles per hour in a thirty mile per hour zone.

Newell begged Perkins to stop, but Perkins continued to flee.

      The chase came to an end when the van collided with railroad tracks. Perkins

jumped out and ran away, but the police caught him. Perkins had a strong odor of

alcoholic beverages on his person, slurred speech, bloodshot eyes, and difficulty walking.

Newell, who had remained in the van, had injuries to her head and face as a result of the

collision. Later, the police obtained a search warrant for a blood sample from Perkins,

and the test results showed that he had a blood alcohol content of 0.27%.

      The State charged Perkins with operating a motor vehicle after a lifetime

suspension, a Class C felony; criminal confinement, a Class C felony; resisting law

enforcement, a Class D felony; operating a motor vehicle while intoxicated, a Class D

                                            2
felony; and being a habitual substance offender. At Perkins’ request, the trial court

ordered two psychiatrists to evaluate Perkins’ competency, and they determined that he

was competent to stand trial. Eventually, Perkins pleaded guilty but mentally ill to

operating a motor vehicle while intoxicated as a Class D felony and resisting law

enforcement as a Class D felony.       In exchange, the State dismissed the remaining

charges. The trial court sentenced Perkins to three years on each conviction, to be served

consecutively, for a total sentence of six years. This appeal followed.

       Perkins raises one issue, which we expand and restate as:

       I.     Whether the trial court abused its discretion by ordering Perkins to serve
              consecutive sentences.

       II.    Whether Perkins’ sentence is inappropriate.

                            I. SENTENCING DISCRETION

       In general, sentencing decisions rest within the sound discretion of the trial court

and are reviewed on appeal only for an abuse of discretion. Anglemyer v. State, 868

N.E.2d 482, 490 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218 (2007). An abuse of

discretion occurs if the decision is clearly against the logic and effect of the facts and

circumstances before the court or the reasonable, probable, and actual deductions to be

drawn therefrom. Id. A trial court abuses its discretion when it: (1) fails to enter a

sentencing statement; (2) enters a sentencing statement that includes reasons that are

unsupported by the record; (3) enters a sentencing statement that omits reasons that are

clearly supported by the record and advanced for consideration; or (4) enters a sentencing

statement that includes reasons that are improper as a matter of law. Id. at 490-91.


                                             3
       Here, Perkins argues that the trial court abused its discretion by ordering him to

serve consecutive sentences because his “crimes are intertwined.” Appellant’s Br. pp.

10-11. In order to impose consecutive sentences, the trial court must find at least one

aggravating circumstance. Frentz v. State, 875 N.E.2d 453, 470 (Ind. Ct. App. 2007),

trans. denied. In this case, the trial court determined that Perkins’ extensive criminal

history and his being on parole at the time the crimes were committed were aggravating

factors that justified consecutive sentences.    These factors, which Perkins does not

challenge, are sufficient to support consecutive sentences.

       To the extent that Perkins argues that his aggregate sentence must be reduced

because his crimes constitute an “episode of criminal conduct” pursuant to Indiana Code

section 35-50-1-2(c) (2008), we note that resisting law enforcement as a felony is a

“crime of violence” for purposes of that statute. Therefore, the limits upon consecutive

aggregate sentencing for an episode of criminal conduct do not apply here. See id. We

find no abuse of discretion.

                        II. APPROPRIATENESS OF SENTENCE

       Although a trial court may have acted within its lawful discretion in imposing a

sentence, Article 7, Sections 4 and 6 of the Indiana Constitution authorize independent

appellate review and revision of a sentence imposed by the trial court. Anglemyer, 868

N.E.2d at 491. This discretionary authority is implemented through Indiana Appellate

Rule 7(B), which provides that a court “may revise a sentence authorized by statute if,

after due consideration of the trial court’s decision, the Court finds that the sentence is

inappropriate in light of the nature of the offense and the character of the offender.” In

                                             4
making this determination, we may look to any factors appearing in the record. Calvert

v. State, 930 N.E.2d 633, 643 (Ind. Ct. App. 2010). The defendant has the burden of

persuading the appellate court that his sentence is inappropriate. Childress v. State, 848

N.E.2d 1073, 1080 (Ind. 2006).

      To assess the appropriateness of the sentence, we look first to the statutory range

established for the class of the offenses. Here, the advisory sentence for a Class D felony

is one and a half years, the shortest sentence is six months, and the longest sentence is

three years.   Ind. Code § 35-50-2-7 (2005).       Perkins received three years for each

conviction, to be served consecutively.

      Next, we look to the nature of the offenses and the character of the offender. Our

review here of the nature of Perkins’ offenses shows that he fled from Dance at high

speed. During the chase, Perkins drove at almost double the speed limit, endangering

other drivers as well as pedestrians. Furthermore, Perkins ignored Newell’s repeated

requests to stop and let her out. Instead, he continued to flee and wrecked his van,

causing injuries to Newell. Furthermore, after the accident Perkins did not seek aid for

Newell but instead abandoned her and ran away.

      Our review here of Perkins’ character shows that he has a lengthy criminal record.

Perkins, who was thirty-eight years old at sentencing, has six Indiana misdemeanor

convictions for possession of alcohol or public intoxication. He also has three prior

Indiana convictions for operating a motor vehicle while intoxicated, one as a

misdemeanor and two as felonies.          Perkins also has a prior Indiana conviction for

resisting law enforcement as a felony. In addition, he has a criminal history in Florida,

                                              5
including burglary, theft, attempted robbery, and fleeing from law enforcement. Perkins

keeps committing the same offenses, demonstrating that he has not learned that when he

drinks alcohol he will commit unlawful acts. It is also notable that Perkins had been

released from incarceration only one month prior to committing the instant offenses and

was also on parole at the time. He has been on probation in Indiana six times and has had

his probation revoked three times.

       The trial court determined that Perkins’ mental illness was a mitigating factor.

Perkins argues that his sentence is inappropriate because his mental illness caused him to

commit these crimes. Courts must consider several factors in determining what, if any,

mitigating weight to give to any evidence of a defendant’s mental illness. Krempetz v.

State, 872 N.E.2d 605, 615 (Ind. 2007). The factors include: (1) the extent of the

defendant’s inability to control his behavior due to the disorder or impairment; (2) overall

limitations on functioning; (3) the duration of the mental illness; and (4) the extent of any

nexus between the disorder or impairment and the commission of the crime. Id.

       The two psychiatrists that the court designated to evaluate Perkins both concluded

that he suffers from psychotic disorder. Perkins asserts that his criminal record results

from his inability to control his behavior due to his psychosis. However, we note, as did

the trial court, that Perkins was incarcerated in the county jail for fourteen months

following his arrest in this case, and during that time he had a clean discipline record

despite a lack of access to medication. By his own admission, Perkins did not get into

fights with fellow prisoners, which he has done frequently in the past. Thus, Perkins has

some ability to control his behavior despite his mental illness.

                                              6
       Regarding overall limitations on functioning, Perkins asserted that he is unable to

maintain a job for any length of time. At the time of his current offenses, he was

homeless. However, at sentencing Perkins presented a letter from Cory Julian, in which

Julian stated that he has a job waiting for Perkins when he is released. In addition, a

family friend stated that Perkins will live with her upon his release.

       Turning to the duration of his mental illness, Perkins was diagnosed with

schizophrenia in his youth.      He has repeatedly heard voices in his head and has

experienced feelings of paranoia since the age of eight or ten.

       Finally, as to the extent of any nexus between Perkins’ mental illness and his

commission of a crime, Perkins stated that his symptoms were very strong that day.

However, in addition to his symptoms, Perkins noted that he was under stress because his

“father was almost in his death bed.” Tr. p. 53. In addition, Perkins’ family friend

testified that the cause of Perkins’ criminal activity is that he “just falls into the wrong

path when he’s drinking.” Id. at 61. Finally, as is noted above, after his arrest Perkins

was able to stay out of trouble in jail, without his medications, for fourteen months. We

conclude that the nexus between his mental illness and the instant offenses is not so

strong as to require a different result. See Scott v. State, 840 N.E.2d 376, 384 (Ind. Ct.

App. 2006) (determining that Scott was able to control his behavior despite a lengthy

criminal record and failed to establish a nexus between his mental illness and his crimes),

trans. denied.     Therefore, Perkins’ mental illness does not render his sentence

inappropriate, particularly in light of the manner in which Perkins committed these

offenses.

                                              7
      For the reasons stated above, we affirm the judgment of the trial court.

      Affirmed.

KIRSCH, J., and BARNES, J., concur.




                                            8